Citation Nr: 1713614	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  06-02 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected right knee chondromalacia patella. 

2.  Entitlement to a disability rating in excess of 10 percent for service-connected left knee chondromalacia patella. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1982 to January 1987 and from January 1990 to July 1993, and service in the United States Army Reserves from January 1987 to December 1989. 

These matters come before the Board of Veterans' Appeals (the Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

These matters were previously before the Board in May 2016.  At that time, the Board denied the Veteran's claims with respect to the matters listed above.  Additionally, the Board granted the Veteran's claim for service connection for a nasal/sinus disorder and denied the Veteran's claims an earlier effective date for pseudofolliculitis barbae and for an increased rating for pseudofolliculitis barbae. 

The Veteran appealed the May 2016 decision to the United States Court of Appeals for Veterans Claims (the Court).  In January 2017, the Court approved a joint motion for partial remand (JMPR) and issued an order which vacated the Board's denial of the Veteran's claims for increased ratings with respect to his knee disabilities and remanded the matters to the Board. 

The Board notes that in the interim period between the May 2016 Board denial and the January 2017 remand, the Agency of Original Jurisdiction (AOJ) issued a rating decision in October 2016 denying a claim for an increased ratings for the Veteran's service-connected bilateral knee chondromalacia patella.  As these matters were still pending before the Court at the time, the AOJ did not have jurisdiction over the matters.  The Veteran's claim for an increased ratings for his bilateral knee chondromalacia patella were subsumed by the pending appeal and are part of this appeal.  

These matters, having been remanded by the Court, are now properly before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed that he is entitled to increased ratings for his bilateral knee chondromalacia patella due to an increase in the pain and discomfort since the initial rating. 

During the pendency of the appeal, it was determined that a VA joints examination must, if possible, including testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59.  In this case, the three VA examinations during the pendency of this appeal in December 2012, June 2015, and September 2016 did not indicate that the examiner tested for pain in both active and passive range of motion.  As such, another examination is needed to assess the current severity of the Veteran's bilateral knee chondromalacia patella.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding private treatment records and VA records relevant to the Veteran's disabilities.  

2.  After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to ascertain the current severity of his bilateral knee chondromalacia patella.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

In assessing the severity of the bilateral knee chondromalacia patella, the examiner should test for pain on both active and passive motion and in weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare ups) and, to the extent possible provide an assessment of the functional impairment on repeated use or during flare ups.  

If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups

The examiner must specifically determine whether the Veteran has recurrent subluxation or lateral instability, and characterize any such impairment as slight, moderate, or severe.  The examiner's attention is directed to the notations of instability of station in the December 2012 and June 2015 VA examination reports regarding the knees.

A supporting rationale for all opinions expressed must be provided

3.  Ensure completion of the foregoing and any other development deemed necessary, then adjudicate the issues that have been remanded.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




